Citation Nr: 0029751	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  92-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
seizure disorder for the period from April 15, 1986, to April 
13, 1988.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions.  
A hearing was held in May 2000 in Denver, Colorado, before 
the undersigned, who is a Veteran's Law Judge and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  At his 
hearing, the veteran presented testimony raising claims for a 
total rating based on individual unemployability due to 
service-connected disability and for an effective date 
earlier than April 15, 1986, for the grant of service 
connection for a seizure disorder.  As explained below, the 
Board does not have jurisdiction over these issues, and the 
claims are referred to the RO for initial consideration.  

Specifically, the veteran testified that he cannot obtain 
employment because of his seizure disorder, and his self-
employment constitutes only "marginal employment."  
Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
was denied by the Board in April 1997.  Subsequently, the 
veteran reopened his claim for a TDIU, and, in March 1999, 
the RO granted a TDIU for the period from July 1997 to 
October 1997.  The veteran did not appeal the April 1999 
notification of this decision; accordingly, the determination 
is final.  38 U.S.C.A. § 7105 (West 1991).  The veteran's 
testimony regarding his "marginal employment" is referred 
to the RO for consideration as a new claim for a total rating 
based on individual unemployability due to service-connected 
disability.  

Additionally, the veteran presented testimony contending that 
he should be granted an effective date earlier than April 15, 
1986, for the grant of service connection for a seizure 
disorder.  This claim was denied by the Board in April 1997.  
That decision is final, and can only be reopened with the 
submission of new and material evidence.  See 38 U.S.C.A. §§ 
7104(b), 5108 (West 1991).  The veteran's testimony at his 
hearing, as well as written statements received in October 
1998 and July 1999 are construed as requests to reopen the 
claim for an effective date earlier than April 15, 1986, for 
the grant of service connection for a seizure disorder.  
However, the RO has not issued a decision on this issue.  
Accordingly, the Board does not have jurisdiction over this 
issue, notwithstanding the acceptance of testimony at the 
hearing in May 2000.  

At his hearing, the veteran also withdrew his appeal for 
entitlement to service connection for a psychiatric disorder, 
claimed secondary to the seizure disorder.  Accordingly, that 
issue is no longer before the Board.


REMAND

The sole remaining issue which has been developed for 
appellate consideration involves entitlement to an effective 
date earlier than April 13, 1988, for the assignment of a 40 
percent rating for a seizure disorder.  The appeal ensues 
from a rating decision dated in September 1989, which, 
pursuant to a Board decision in August 1989, granted service 
connection for a seizure disorder and assigned a 10 percent 
evaluation which was assigned, effective April 15, 1986, the 
date of claim.  The veteran disagreed with the assigned 
evaluation, and, in June 1990, the evaluation for the seizure 
disorder was increased to 60 percent, effective in October 
1989, the date of a VA examination.  In August 1990, 
correspondence was received from the veteran, in which he 
questioned the effective date of the 60 percent rating, 
contending that it should be back to May 1986, when his 10 
percent disability started.  This is construed as a notice of 
disagreement with the effective date assigned for the 60 
percent rating.  See 38 C.F.R. § 20.201.  Moreover, it was 
received within a year of the initial rating, and, therefore, 
may also be construed as a notice of disagreement with the 10 
percent rating granted at that time.  

By rating action dated in September 1990, the veteran was 
granted a 40 percent rating for his seizure disorder, 
effective April 13, 1988.  In October 1990, he submitted 
correspondence which addressed several matters, including his 
assertion that he should have 40 percent back to May of 1986, 
or 10 percent from April 1970 until May 1986.  (Subsequently, 
the issue of entitlement to an effective date earlier than 
April 15, 1986, for the grant of service connection for a 
seizure disorder was developed for appellate consideration, 
and was denied by the Board in April 1997.)

However, the issue of an effective date earlier than April 
13, 1988, for the grant of a 40 percent evaluation was not 
developed for appellate consideration until a statement of 
the case was issued in March 1999.  Because the veteran 
timely appealed the initial grant of the 10 percent rating, 
and the effective date of the subsequent increase, the issue 
is more properly construed as entitlement to an evaluation in 
excess of 10 percent for a seizure disorder prior to April 
13, 1988.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
Further, since the grant of service connection was effective 
April 15, 1986, the question for consideration is whether, 
during all or part of the period from April 15, 1986, to 
April 13, 1988, the veteran was entitled to an evaluation in 
excess of 10 percent for his seizure disorder.  See 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999); see 
also Fenderson.   

The appellant's contentions regarding the severity of his 
disability during that time period constitute a plausible or 
well-grounded claim.  Shipwash  v. Brown, 8 Vet.App. 218 
(1995).  Therefore, the Department of Veterans Affairs (VA) 
has a statutory obligation to assist him in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  This duty 
includes obtaining potentially relevant medical evidence.  
See Schafrath v. Derwinski, 1 Vet.App. 589 (1991); Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  

The medical evidence of record does not show treatment for 
seizures from April 1986 to April 1988.  However, at his 
hearing before the undersigned, the veteran alluded to 
treatment he received during this time period.  In order to 
assess the level of disability present during the relevant 
time period, all available records of treatment during such 
time period must be obtained.  Many of these records have 
previously been obtained by the RO, but the veteran has not 
been asked to provide the names and addresses of all 
treatment providers, with a view to evaluating the level of 
disability during that period.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran provide a list containing, to the 
best of his recollection, the names, 
locations, and dates of treatment of any 
physicians, hospitals, or treatment 
centers who provided him with treatment 
for a seizure disorder from March 1986 to 
May 1988.  He should be advised that 
records have previously been obtained 
from Midland Community Hospital and 
Lutheran Medical Center, both in Omaha, 
Nebraska, so these records do not need to 
be obtained.  After securing necessary 
authorizations, the RO should obtain all 
records so identified.  All responses to 
the records requests, including negative 
responses, should be associated with the 
claims file.  

2.  The RO should obtain all of the 
veteran's VA treatment records showing 
treatment for or evaluation of a seizure 
disorder from March 1986 to May 1988, 
including from the Little Rock, Arkansas, 
Denver and Grand Junction, Colorado, and 
Omaha, Nebraska VA medical centers.  

3.  The RO should ensure that the 
development sought is completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Thereafter, the RO should adjudicate the 
claim for entitlement to an evaluation in 
excess of 10 percent for a seizure 
disorder for any or all of the period 
from April 15, 1986, to April 13, 1988.  
If the claim remains denied, the veteran 
and his representative must be furnished 
an appropriate Supplemental Statement of 
the Case, and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


